Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 6490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/08 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-CSR reporting requirements. A separate N-CSR Form will be filed for this series, as appropriate. DREYFUS PREMIER INVESTMENT FUNDS, INC. - Dreyfus Enhanced Income Fund - Dreyfus Global Real Estate Securities Fund - Dreyfus Large Cap Equity Fund - Dreyfus Large Cap Growth Fund - Dreyfus Large Cap Value Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Information About the Review and Approval of the Funds Management Agreement 34 Board Members Information 37 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Dreyfus Enhanced Income Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Dreyfus Enhanced Income Fund, covering the 12-month period from January 1, 2008, through December 31, 2008. 2008 was the most difficult year in decades for the financial markets. A credit crunch that began in 2007 exploded in mid-2008 into a global financial crisis, resulting in the failures of major financial institutions, a deep and prolonged recession and lower investment values across a broad range of asset classes. Governments and regulators throughout the world moved aggressively to curtail the damage, implementing unprecedented reductions of short-term interest rates, massive injections of liquidity into the banking system, government bailouts of struggling companies and plans for massive economic stimulus programs. U.S. government securities generally fared well in the ensuing flight to quality, but riskier bond market sectors suffered sharp price declines. Although we expect the U.S. and global economies to remain weak until longstanding imbalances have worked their way out of the system, the financial markets currently appear to have priced in investors generally low expectations. In previous recessions, however, the markets have tended to anticipate economic improvement before it occurs, potentially leading to major rallies when few expected them. Thats why it makes sense to remain disciplined, maintain a long-term perspective and adopt a consistent asset allocation strategy that reflects ones future goals and attitudes toward risk. As always, we urge you to consult with your financial advisor, who can recommend the course of action that is right for you. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation 2 January 15, 2009 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2008, through December 31, 2008, as provided by Laurie Carroll and Theodore Bair, Jr., Portfolio Managers Notice to Shareholders: On September 12, 2008, BNY Hamilton Enhanced Income Fund (the predecessor fund) completed a tax-free reorganization into the fund, and performance for the funds Institutional and Investor shares for periods prior to September 12, 2008, reflects the performance of the predecessor funds Institutional and Class A shares, respectively. Fund and Market Performance Overview For the 12-month period ended December 31, 2008, Dreyfus Enhanced Income Funds Institutional shares achieved a total return of 8.69% and the funds Investor shares achieved a total return of 9.49% . 1 In comparison, the Merrill Lynch U.S. Dollar LIBOR 3-Month Constant Maturity Index (the Index), the funds benchmark, achieved a total return of 3.83% . 2 At the start of 2008, the fund was overweight in mortgage-backed and asset-backed securities. However, as liquidity concerns grew, the returns on these issues significantly lagged those of Treasuries as the year progressed. While we attempted to reduce our exposure during the second half of the year, increased investor demand for Treasuries and the diminished capacity for demand of asset-backed securities hampered our efforts to reduce the funds exposure to these assets. The Funds Investment Approach The fund seeks a high level of current income as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund normally invests at least 80% of its assets in fixed-income securities of U.S. and foreign issuers rated investment grade or the unrated equivalent as determined by Dreyfus. These may include securities issued or guaranteed by the U.S. government or its agencies or instrumentalities (including securities that are neither insured or guaranteed by the U.S. government), debt securities and securities with debt-like characteristics issued by domestic and foreign private issuers (including corporations, partnerships, trusts or similar entities), foreign governments and their subdivisions, agencies and sponsored enterprises and supranational entities, municipal securities, convertible securities, preferred stock, guaranteed investment contracts, asset-based securities, and mortgage-related securities. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The fund seeks to provide a high degree of share price stability.To help manage share price volatility and preserve shareholders capital, we attempt to keep the funds average effective duration, under normal market conditions, between three and 13 months. However, we may adjust the funds holdings based on actual or anticipated changes in interest rates or credit quality, and may shorten the funds duration below three months based on our interest rate outlook or adverse market conditions. Of course, the fund is not a money-market fund and does not seek to maintain a stable $1 price per share. Contending with Challenging Conditions To describe the past year in the financial markets as eventful would be an understatement.The first half of 2008 was, for the most part, a frustrating period in the financial markets, marked by a sweeping liquidity crisis. Investors became increasingly wary of any risk, and staged a massive flight to quality in which Treasuries outperformed virtually every other bond sector.The Federal Reserve engaged in an aggressive series of interest-rate cuts and initiated other measures to shore up liquidity and restore confidence to the marketplace. In the second half of the year, the breakdown of the financial system accelerated. The years third quarter was largely defined by a shocking series of events in September. In the span of just a few weeks, we saw the takeover of Fannie Mae and Freddie Mac by the U.S. government, the bankruptcy filing of Lehman Brothers, Bank of Americas hastily arranged purchase of Merrill Lynch, the government bailout of global insurer AIG, the seizure of Washington Mutual by federal regulators, and the contemplation of a sweeping bailout plan to stabilize the markets. In this environment, already-tight credit became even more constrained. Banks were not only wary of lending to consumers and corporations; they even became reluctant to lend to one another, as it became difficult to assess which institutions might fail next.The predictable result of these unexpected developments was another, even greater flight to quality.
